DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on October 12, 2022 is acknowledged.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In addition, Applicant has elected the species C) bead microparticles, from the group of species of vessel for delivering molecular probes inside cells, drawn to claims 7-10 and 17.  Claims 1, 7 and 15 are generic to the elected species.  Claims 1-7 and 10-19 read on the elected species and will be examined on the merits.  Claims 8 and 9, drawn to non-elected species, are withdrawn.  No claims have been canceled. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-7 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman et al. (U.S. Patent Pub. No. 2022/0229044). 
With regards to claims 1 and 2, Feldman teaches a method (methods are provided for screening cells for the presence of one or more genetic elements, see Abstract and paragraphs 9 and 10), comprising:
encoding cells in a biological sample for single cell sequencing by delivering molecular probes inside the cells that encode a position of the cells in the biological sample, wherein the molecular probes comprise an oligonucleotide sequence that uniquely encodes the position of the cells in the biological sample (one or more polynucleotides are introduced into a cell or cell population, wherein each polynucleotide comprises nucleic acid sequences encoding a sequence defining one or more optical barcodes and one or more genetic elements, paragraph 10; the optical barcode sequence is detected using fluorescent in situ RNA sequencing, which allows for simultaneous detection of tissue-specific gene expression, RNA splicing, post-transcriptional modifications, and preservation of their spatial information of the analyzed RNA sequences in a tissue sample, paragraphs 124 and 125). 
With regards to claim 3, Feldman teaches a method wherein the molecular probes further comprise:
a polymerase chain reaction (PCR) handle (the barcode sequences comprised in the polynucleotides may comprise primer binding sites for PCR for PCR amplification and subsequent high-throughput sequencing, paragraph 224);
a cell barcode (cell barcodes may also be used to label all transcripts in a cell with the cell barcode, see paragraphs 232, 241 and 243; it is noted that the claims as written do not require that the various barcode or identifier sequences be comprised in a single molecular probe or polynucleotide); and
a unique molecular identifier (UMI) (unique molecular identifier sequences may be added to each transcript in a cell, such as for determining the number of transcripts that give rise to an amplified product, paragraphs 216-218 and 232). 
With regards to claim 4, Feldman teaches a method wherein the biological sample is selected from the group consisting of: a cell culture, a tissue sample, and combinations thereof (the biological sample may include a cell culture or a cell culture of a bodily fluid, or may comprise a tissue sample or tissue section, paragraphs 83, 91 and 235).
With regards to claim 5, Feldman teaches a method further comprising:
constructing a complementary deoxyribonucleic acid (cDNA) library of the molecular probes (libraries of lentiviral vectors are produced using sgRNA-barcoded oligonucleotides and separate PCR reactions to generate plasmids that were selected and pooled for virus preparation and infection, paragraphs 54 and 56 and Figures 30 and 32). 
With regards to claim 6, Feldman teaches a method wherein the cDNA library is constructed using Moloney murine leukemia virus reverse transcriptase (‘MMLV RT”) technology (see paragraphs 136 and 138). 
With regards to claims 7 and 10, Feldman teaches a method wherein the molecular probes are delivered inside the cells using a vessel selected from the group consisting of: a retrovirus, cell-penetrating peptides, and bead microparticles (optical barcodes may be associated with optically encoded particles that are colorimetrically labeled, wherein the particles may be quantum dots, hydrogels or microspheres, such as polystyrene beads, paragraphs 113-115; the one or more polynucleotides comprising barcodes may also be introduced into a cell or cell population by a lentiviral or retroviral system, paragraphs 18 and 41 and Figures 17 and 32). 
With regards to claim 11, Feldman teaches a method further comprising:
linking the molecular probes to the vessel (barcode sequences, including unique molecular identifiers or other tag sequences, are linked with functional sequences such as those used for delivery and targeting, including guide sequences for a CRISPR system, wherein the guide sequence may also comprise the optical barcode, paragraphs 93 and 103); and
delivering the vessel with the molecular probes to specific locations of the biological sample where the vessel delivers the molecular probes inside the cells at the specific locations (delivery into the cells is performed using a lentiviral or retroviral system, and targeting to specific locations or cellular targets may be achieved using a gRNA and inactive CRISPR protein fragment, paragraphs 104, 107 and 150 and Figure 32).
With regards to claims 12 and 13, Feldman teaches a method wherein the vessel with the molecular probes are delivered to the specific locations of the biological sample using a liquid cargo delivery device, wherein the liquid cargo device comprises a microfluidic probe (the cells that receive the barcoded polynucleotide may be in a microfluidic system, wherein the cell is in an individual culture chamber of the device, or within a droplet, wherein individual cells are portioned into separate droplets containing unique barcodes, paragraphs 108 and 241). 
With regards to claim 14, Feldman teaches a method further comprising:
extracting the cells containing the molecular probes from the sample (prior to sequencing, single cells are isolated and the cells are lysed under conditions wherein the barcode tags of the polynucleotide binds to the target RNA transcripts, paragraphs 260 and 261); and
performing single cell sequencing of the extracted cells (amplified sequences from single cells can be sequenced together and resolved on the barcode associated with each cell, paragraphs 215 and 232; the polynucleotides or vectors comprising optical barcodes may also be detected using in situ sequencing methods, paragraph 100). 
With regards to claims 15 and 16, Feldman teaches a method (methods are provided for screening cells for the presence of one or more genetic elements, see Abstract and paragraphs 9 and 10), comprising:
constructing a cDNA library of molecular probes that encode a position of cells in a biological sample, wherein the molecular probes comprise an oligonucleotide sequence that uniquely encodes the position of the cells in the biological sample (libraries of lentiviral vectors are produced using sgRNA-barcoded oligonucleotides and separate PCR reactions to generate plasmids that were selected and pooled for virus preparation and infection, paragraphs 54 and 56 and Figures 30 and 32; the optical barcode sequence of each library member is detected using fluorescent in situ RNA sequencing, which allows for simultaneous detection of tissue-specific gene expression, RNA splicing, post-transcriptional modifications, and preservation of their spatial information of the analyzed RNA sequences in a tissue sample, paragraphs 124 and 125);
linking the molecular probes to a vessel (barcode sequences, including unique molecular identifiers or other tag sequences, are linked with functional sequences such as those used for delivery and targeting, including guide sequences for a CRISPR system, wherein the guide sequence may also comprise the optical barcode, paragraphs 93 and 103);
delivering the vessel with the molecular probes to specific locations of the biological sample where the vessel delivers the molecular probes inside the cells at the specific locations (delivery into the cells is performed using a lentiviral or retroviral system, and targeting to specific locations or cellular targets may be achieved using a gRNA and inactive CRISPR protein fragment, paragraphs 104, 107 and 150 and Figure 32); 
extracting the cells containing the molecular probes from the sample (prior to sequencing, single cells are isolated and the cells are lysed under conditions wherein the barcode tags of the polynucleotide binds to the target RNA transcripts, paragraphs 260 and 261); and 
performing single cell sequencing of the extracted cells (amplified sequences from single cells can be sequenced together and resolved on the barcode associated with each cell, paragraphs 215 and 232; the polynucleotides or vectors comprising optical barcodes may also be detected using in situ sequencing methods, paragraph 100). 
With regards to claim 17, Feldman teaches a method wherein the vessel is selected from the group consisting of: a retrovirus, cell-penetrating peptides, and bead microparticles (optical barcodes may be associated with optically encoded particles that are colorimetrically labeled, wherein the particles may be quantum dots, hydrogels or microspheres, such as polystyrene beads, paragraphs 113-115; the one or more polynucleotides comprising barcodes may also be introduced into a cell or cell population by a lentiviral or retroviral system, paragraphs 18 and 41 and Figures 17 and 32). 
With regards to claims 18 and 19, Feldman teaches a method wherein the vessel with the molecular probes are delivered to the specific locations of the biological sample using a liquid cargo delivery device, wherein the liquid cargo device comprises a microfluidic probe (the cells that receive the barcoded polynucleotide may be in a microfluidic system, wherein the cell is in an individual culture chamber of the device, or within a droplet, wherein individual cells are portioned into separate droplets containing unique barcodes, paragraphs 108 and 241). 



Conclusion

6.	Claims 1-7 and 10-19 are rejected are rejected over the prior art.  No claims are free of the prior art. 

Correspondence

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637